TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 26, 2014



                                     NO. 03-13-00685-CR


                               Milton Leroy Wesley, Appellant

                                                v.

                                 The State of Texas, Appellee




         APPEAL FROM 403RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the trial court’s judgment of conviction. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment of conviction. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.